Gilbert, J.:
The order made in this ease is in excess of the privilege granted to witnesses by the statute. (2 R. S., 402, § 51, et seq.) But the .court has power, independently of the statute, to protect its suitors, officers and witnesses. Such protection is afforded for the sake of public justice. By the common law parties to a suit, and their attorneys and witnesses, were protected from arrest in coming to, attending upon and returning from the courts. (Tidd’s Pr., 195.) *480The same reasons wliicli induced the protection from arrest, require that witnesses, at least, shall be protected against molestation, by-means of the process of the court, in any form. For this reason we think the practice of extending such protection a good one, and ought to be upheld. (Seaver v. Robinson, 3 Duer, 622; Merrill v. George, 23 How. Pr., 331.)
The .order is affirmed, with ten dollars costs and disbursements.
Smith, J., concurred.
Present — Mullin, P. J., Smith and Gilbert, JJ.
Order affirmed, with ten dollars costs and disbursements.